Citation Nr: 0912055	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  06-18 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to nonservice-connected pension benefits.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

According to VA records, the Veteran served on active duty 
from November 1980 to January 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating action of the Department 
of Veterans Affairs Regional Office (RO) in Waco, Texas.  

In the substantive appeal, which was received at the RO in 
May 2006, the Veteran requested a personal hearing before a 
Veterans Law Judge (VLJ) at the RO.  In a statement received 
in the following month, he asked to present testimony before 
a VLJ in Washington, D.C.  In a second statement also 
received in June 2006, he explained that, due to 
transportation problems, he needed to have his hearing held 
locally.  

In January 2008, the RO gave the Veteran an opportunity to 
present testimony at a hearing before a VLJ conducted via 
videoconferencing.  Because he failed to respond to the RO's 
letter, he remained on the docket for an in-person hearing 
before a VLJ at the RO.  In December 2008, the RO notified 
him that a hearing before a VLJ at the RO had been scheduled 
for January 2009.  

The Veteran failed to report to the January 2009 hearing.  A 
complete and thorough review of the claims folder indicates 
that none of the notification letters were returned to the RO 
as undeliverable.  As the file contains no evidence that he 
did not receive notice of the scheduling of his January 2009 
hearing, and as he has not requested a rescheduled hearing 
(with good cause shown), the Board finds that all duties to 
accord him a personal hearing have been satisfied.  


FINDING OF FACT

The Veteran did not have active service during a period of 
war.  


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension 
benefits have not been met.  38 U.S.C.A. § 1521 (West 2002); 
38 C.F.R. §§ 3.3, 3.6 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Under VA regulations, the payment of nonservice-connected 
pension benefits is provided to veterans who are permanently 
and totally disabled from nonservice-connected 
disability(ies) which is(are) not the result of willful 
misconduct, but only where the veteran has the requisite 
active wartime service.  38 U.S.C.A. § 1521(a) (West 2002); 
38 C.F.R. §§ 3.3, 3.314(b) (2008).  

A veteran meets the service requirements of that section if 
he or she served in active military, naval, or air service 
under one of the following conditions:  (1)  for ninety days 
or more during a period of war; (2)  during a period of war 
and was discharged or released from service for a 
service-connected disability; (3)  for a period of ninety 
consecutive days or more and such period began or ended 
during a period of war; or (4)  for an aggregate of ninety 
days or more in two or more separate periods of service 
during more than one period of war.  38 U.S.C.A. § 1521(j) 
(West 2002); 38 C.F.R. § 3.3(a)(3) (2008).  

Active military, naval, or air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty for training during which the 
individual concerned was disabled or died form an injury 
incurred or aggravated in the line of duty.  38 C.F.R. 
§ 3.6(a) (2008).  

Here, in the VA Form 21-526, Veteran's Application For 
Compensation Or Pension, (Form 21-526), which was received at 
the RO in July 2005, the Veteran stated that he served on 
active duty from September 1980 to January 1981.  As noted in 
the Introduction portion of this decision, VA records 
indicate that he actually served on active duty from November 
1980 to January 1981.  He has not disputed the RO's 
definition of his service dates.  

In any event, the Veteran's service clearly does not fulfill 
the requisite requirement for nonservice-connected pension 
benefits-service during a period of war.  He is, therefore, 
not entitled to nonservice-connected pension benefits, and 
his appeal is denied as a matter of law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which stipulates that, where the 
law, and not the evidence, is dispositive of a claim, such 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law).  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

VCAA notice is not required for the Veteran's pension claim 
because this issue involves a matter that cannot be 
substantiated as a matter of law.  See Sabonis, 6 Vet. 
App. at 430; VAOPGCPREC 5-2004 (June 23, 2004) (VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).  


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


